C. Allen, J.
The evidence was conflicting as to whether there was a warranty or not, and the excluded evidence was offered as bearing on this question alone. We do not see that the evidence which was excluded would have had any material tendency to show the probability of the defendant’s position, that the plaintiff gave the alleged warranty. It was too remote. Indeed, the argument that, under the circumstances sought to be proved, the plaintiff would not have been likely to give the warranty, is quite as strong as any argument which occurs to us in favor of the opposite conclusion. Proof that the molasses was not as good as the defendants thought it was, and that it was bought by the plaintiff for a low price, does not tend to show that it was sold with warranty.

Exceptions overruled.